DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (claims 1-6, 8, & 10-19) in the reply filed on 8/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, & 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenouillet-Beranger (US Pub no 2014/0017856 A1).
Regarding claim 1, Fenouillet-Beranger et al discloses a transistor having a gate length and a gate width, the transistor (fig. 1-3)comprising: a semiconductor-on-insulator (SOI) substrate comprising a doped base semiconductor substrate (12), an active semiconductor layer (15) and a buried insulation layer (92) positioned between the doped base semiconductor substrate (12)and the active semiconductor layer (15), the 
Regarding claim 2, Fenouillet-Beranger et al discloses wherein a conductive flow path is adapted to be formed in the doped base semiconductor substrate(12) between the counter-doped back-gate contact region (13)and the counter-doped back-gate region (11)upon application of an appropriate voltage to one of the source region or the drain region (fig. 2-3) [0026][0048].
Regarding claim 3, Fenouillet-Beranger et al discloses wherein the counter-doped back-gate region(11) has a first dimension in the direction of the gate(16) width of the transistor(1), wherein the first dimension is at least as great as the gate(16) width of the transistor (1) fig. 1-3.


Regarding claim 5, Fenouillet-Beranger et al discloses   wherein, when viewed in a cross-section of the transistor (1)that is taken through the transistor in the gate length direction, at least a portion of the counter-doped back-gate region(11)  is positioned vertically below the conductive gate electrode (16) fig. 2-3.
Regarding claim 6, Fenouillet-Beranger et al discloses   wherein the entirety of the conductive gate electrode(16) is positioned vertically above the counter-doped back-gate region(11) (fig. 1-3).
Regarding claim 10, Fenouillet-Beranger et al discloses   wherein the counter-doped back-gate contact region(11) has a dimension in the direction of the gate width of the transistor that is at least equal to the gate width dimension of the transistor(1) fig. 1 .
Regarding claim 12, Fenouillet-Beranger et al discloses   wherein the counter-doped back-gate region(11) and the counter-doped back-gate contact region(13) have substantially the same concentration of dopant atoms of the second type [0036].
Regarding claim 13, Fenouillet-Beranger et al discloses A transistor having a gate length and a gate width, the transistor(fig. 1-3) comprising: a semiconductor-on-insulator (SOI) substrate comprising a doped base semiconductor substrate(12), an active semiconductor layer(15) and a buried insulation layer(92) positioned between the doped base semiconductor substrate(12) and the active semiconductor layer(15)[0020], the doped base semiconductor substrate(12) being doped with a dopant material of a 
Regarding claim 14, Fenouillet-Beranger et al discloses wherein a conductive flow path is adapted to be formed in the doped base semiconductor substrate (12) under at least a portion of the gate structure (16) upon application of an appropriate voltage to one of the source region or the drain region, wherein the conductive flow path is conductively coupled to the counter-doped back-gate contact region (11) fig. 2/fig. 3[0026][0048].
Regarding claim 15, Fenouillet-Beranger et al discloses further comprising a counter-doped back-gate region (11)positioned in the doped base semiconductor substrate(12) fig. 2/fig. 3
Regarding claim 16, Fenouillet-Beranger et al discloses wherein a conductive flow path is adapted to be formed in the doped base semiconductor substrate(12) between the counter-doped back-gate contact region (13)and the counter-doped back-gate region (11upon application of an appropriate voltage to one of , the source region or the drain region(fig. 2/fig.3)[0026][0048].

Regarding claim 18,  Fenouillet-Beranger et al  discloses wherein the conductive flow path has a second dimension in the direction of the gate length of the transistor (1), wherein the second dimension is greater than the gate length of the transistor(1) (fig. 1-3).
Regarding claim 19, Fenouillet-Beranger et al wherein the entirety of the conductive gate electrode (16) is positioned vertically above the conductive flow path (fig. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenouillet-Beranger (US Pub no 2014/0017856 A1) in view of Zhu (US Patent 9178070 B2).
Regarding claim 8, Fenouillet-Beranger et al discloses all the claim limitations of claim 1 but fails to teach wherein a lateral mid-point of the counter-doped back-gate region is substantially vertically aligned with a lateral mid-point of the gate structure.

Regarding claim 11, Fenouillet-Beranger et al discloses wherein the counter-doped back-gate region(11) has a first dimension in the direction of the gate width of the transistor (1)and a second dimension in the direction of the gate length of the transistor (1) (fig. 1), wherein the first dimension is at least equal  to the gate width of the transistor(1), wherein the second dimension is greater than the gate length of the transistor(1)(fig. 1) but fails to teach wherein a lateral mid-point of the counter-doped back-gate region is substantially vertically aligned with a lateral mid-point of the gate structure.
However, Zhu et al teaches a semiconductor structure wherein a lateral mid-point of the counter-doped back-gate region(1011’) is substantially vertically aligned with a lateral mid-point of the gate structure (1013) fig. 11.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fenouillet-Beranger et al with that of Zhu et al to enhance the effects of adjusting the threshold voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813